DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Otis (US 1,601,080).
Referring to Claim 32: Otis discloses a deployable measurement system configured to be coupled to a vehicle configured to move along a railroad track, the system comprising: 
a housing (5); 
a reflecting assembly (10) coupled to the housing such that the reflecting assembly is movable between a stored position and a deployed position (page 1, lines 99-110); 
a deployment assembly (11-16) coupled to the housing and being configured to cause the reflecting assembly to move from the stored position to the deployed position such that at least a portion of the reflecting assembly is positioned outside of the housing (page 1, lines 99-110); and 
an optical measurement system (5) disposed within the housing and being configured to receive electromagnetic radiation (visible light) that is reflected by the reflecting assembly in response to the reflecting assembly being in the deployed position (page 1, lines 76-98).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 7, 11, 12, 24, 27, 29-31 and 121 are rejected under 35 U.S.C. 103 as being unpatentable over Otis (US 1,601,080) in view of Magnus et al. (US 2009/0073428 A1).
Referring to Claim 1: Otis teaches a deployable measurement system comprising: 
a housing (5) configured to be coupled to a frame (1) of a vehicle that is configured to move along a railroad track having a pair of running rails 
a reflecting assembly (10) coupled to the housing such that the reflecting assembly is movable between a stored position and a deployed position (Fig. 1), the reflecting assembly including a reflective element (10) that is configured to reflect electromagnetic radiation (visible light) incident thereon (Fig. 2) (page 1, line 99); 
a movement assembly (11-16) coupled to the housing and being configured to cause the reflecting assembly to move (i) from the stored position to the deployed position, (ii) from the deployed position to the stored position, or (iii) both (i) and (ii) (page 1, lines 99-110); and 
an optical measurement system (5) disposed within the housing and being configured to receive electromagnetic radiation that is reflected by the reflective element, the received electromagnetic radiation being associated with one or more parameters related to a running 
	Otis does not teach that the system is configured to be deployed for measurements of a conducting rail. However, Magnus teaches a rail measurement system, wherein the system (1) is configured to be deployed for measurements of a conducting rail (8) (Figs. 4-6) (Para. [0052] and [0053]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to configure the system of Otis to take measurements on a conducting rail, as taught by Magnus, in order to inspect the physical condition of the conducting rail.

Referring to Claim 2: Otis further teaches a system, wherein at least a portion of the reflecting assembly is positioned outside of the housing when the reflecting assembly is in the deployed assembly.

Referring to Claim 6: Otis further teaches a system, wherein the housing is movable between a stored position and a deployed position.
	The camera housing 5 of Otis may be unscrewed from bracket 4 and stored.

Referring to Claim 7: Otis further teaches a system, wherein the housing (5) includes a base that forms an opening with a lip about at least a portion of a periphery of the opening (see annotated Fig. 2 below).

    PNG
    media_image1.png
    380
    423
    media_image1.png
    Greyscale


Referring to Claim 11: Otis further teaches a system, wherein the reflective element (10) is positioned at a non-zero angle relative to horizontal in response to the reflecting assembly being in the deployed position (Fig. 2).

Referring to Claim 12: Otis teaches “that these mirrors may be temporarily withdrawn from normal position, to avoid rail splices or other obstructions along the track,” (page 1, lines 102-105) but does not specifically teach a stored position where the reflective element (10) is generally horizontal in the accompanying figures. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Otis to withdraw the mirrors to a stored position that is substantially horizontal in order to avoid obstructions that would be below the horizontally stored position.

Referring to Claim 24: Otis further teaches a system, wherein the movement assembly (11-16) includes a retraction assembly (14-16) configured to apply a retraction force on the reflecting assembly to bias the reflecting assembly to the stored position, and a deployment assembly (14-16) configured to impart a deployment force on the reflecting assembly (10) to overcome the retraction force and move the reflecting assembly to the deployed position, the retraction assembly moving the reflecting assembly to the stored position responsive to the deployment assembly ceasing to impart the deployment force on the reflecting assembly (page 1, lines 99-110).

Referring to Claim 27: Otis teaches an optical sensor in the form of a camera (5), but does not teach that the optical measurement system includes an electromagnetic radiation source. However, Magnus teaches a rail measurement system, wherein the optical measurement system (1) includes an electromagnetic radiation source (3) and an optical sensor (2) (Fig. 4) (Para. [0047]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Otis to use an optical measurement system including an electromagnetic radiation source and an optical sensor, as taught by Magnus, in order to provide high-resolution rail profiles of both the running rail and conductor rail at track speeds (see Magnus, Para. [0047]).

Referring to Claim 29: Otis further teaches a system, wherein the angle at which the reflective element (10) is positioned at is selected such that when the reflecting assembly is in the deployed position, the field of view of the optical sensor (5) includes the rail (Fig. 2).
However, Otis does not specifically teach that when the reflecting assembly is in the stored position, a field of view of the optical sensor does not include the rail. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Otis to withdraw the mirrors to a stored position that does not include the rail in the field of view, in order to avoid obstructions that would be contacted when the reflecting assembly has the rail in the field of view.

Referring to Claim 30: Otis teaches an optical sensor in the form of a camera (5), but does not teach that the optical measurement system includes an electromagnetic radiation source. However, Magnus teaches a rail measurement system, wherein the electromagnetic radiation source (3) is configured to emit electromagnetic radiation through one or more apertures such that the emitted electromagnetic radiation travels toward the rail (8) (Fig. 4) (Para. [0047]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Otis to use the reflecting assembly with an optical measurement system including an electromagnetic radiation source and an optical sensor, as taught by Magnus, in order to provide high-resolution rail profiles of both the running rail and conductor rail at track speeds (see Magnus, Para. [0047]).

Referring to Claim 31: Otis teaches an optical sensor in the form of a camera (5), but does not teach that the optical measurement system includes an electromagnetic radiation source. However, Magnus teaches a rail measurement system, wherein the optical sensor (1) is configured to receive electromagnetic radiation reflected off of the rail (8) through the one or more apertures when the optical sensor is in the deployed position (Fig. 4) (Para. [0047]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Otis to use the reflecting assembly with an optical measurement system including an electromagnetic radiation source and an optical sensor, as taught by Magnus, in order to provide high-resolution rail profiles of both the running rail and conductor rail at track speeds (see Magnus, Para. [0047]). 

Claim 121 is rejected under 35 U.S.C. 103 as being unpatentable over Otis (US 1,601,080) in view of Englander (US 2004/0207938 A1).
Referring to Claim 121: Otis does not specifically teach that at least a portion of the reflecting assembly is configured to break away from the housing in response to being impacted by a foreign object positioned along the railroad track. However, Englander teaches a breakaway bus mount system to hold a mirror, wherein at least a portion of the reflecting assembly (32) is configured to break away from the housing in response to being impacted by a foreign object positioned along the railroad track (Fig. 2A) (Para. [0002] and [0009-12]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Otis to use breakaway joints to hold the mirror, as taught by Englander, in order to minimize damage to the vehicle and mounting components in the event of collision.

Allowable Subject Matter
Claim 39 is allowed. 
Claims 8, 13, 15, 16, 119 and 120 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 8, Otis fails to teach that “the reflecting assembly includes an aperture plate having one or more apertures, the aperture plate having a flange about at least a portion of the periphery of the aperture plate that is configured to engage the lip of the opening in the base of the housing in response to the reflecting assembly being in the deployed position.” The Examiner finds that it would require an improper degree of hindsight reasoning to modify Otis to meet this limitation.
Regarding claim 13 and depending claims 15 and 16, Otis fails to teach that “the reflecting assembly includes a base plate, an aperture plate, and first and second side bracket, the reflective element being coupled to the base plate, wherein the first side bracket being coupled to a first end of the aperture plate and a first end of the base plate, the second side bracket being coupled to a second opposing end of the aperture plate and a second opposing end of the base plate,” as recited in claim 13. The Examiner finds that it would require an improper degree of hindsight reasoning to modify Otis to meet this limitation.
Regarding claim 39, Otis fails to teach “an aperture plate having one or more apertures, the aperture plate having a flange about at least a portion of the periphery of the aperture plate that is configured to engage the lip of the opening in the base of the housing in response to the reflecting assembly being in the deployed position.” The Examiner finds that it would require an improper degree of hindsight reasoning to modify Otis to meet this limitation.
	Regarding claim 119, Otis fails to teach detecting foreign objects within a threshold distance from the vehicle and moving the housing to a stored position. The Examiner finds that it would require an improper degree of hindsight reasoning to modify Otis to meet this limitation.
Regarding claim 120, Otis fails to teach detecting foreign objects adjacent to the vehicle and moving the housing to a stored position. The Examiner finds that it would require an improper degree of hindsight reasoning to modify Otis to meet this limitation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because the references relate to track measurement systems:
US-20190054941-A1; US-20170106885-A1; US-20140341435-A1; US-20140029075-A1; US-20130176435-A1; US-20110181721-A1; and CN-108974051-A.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY L KUHFUSS whose telephone number is (571)270-7858. The examiner can normally be reached Monday - Friday 10:00am to 6:00 pm CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6682. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617